                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   CERTAIN UNDERWRITERS AT                                    CASE NO. C18-1661-JCC
     LLOYD’S, LONDON, that participate on
10
     marine cargo policy no. B0799MC030730k,                    ORDER
11   foreign corporations,

12                                Plaintiffs,
               v.
13
     MILLS BROS. INTERNATIONAL, INC., dba
14
     GLOBAL HARVEST FOODS, LTD., a
15   Washington corporation,

16                                Defendant.

17

18             This matter comes before the Court on Plaintiffs’ motion for partial summary judgment
19   (Dkt. No. 22). Having thoroughly considered the parties’ briefing and the relevant record, the
20   Court finds oral argument unnecessary and hereby DENIES the motion for the reasons explained
21   herein.
22   I.        BACKGROUND
23             A.     Factual Background
24             Plaintiffs are a group of syndicates who proportionally subscribe to or provide capital to
25   underwrite Marine Cargo Insurance Policy No. B0799MC030730k (the “Policy”). (Dkt. No. 1 at
26   1.) Plaintiffs issued the Policy to Defendant on July 24, 2017, with one amendment executed on


     ORDER
     C18-1661-JCC
     PAGE - 1
 1   October 21, 2017. (See Dkt Nos. 1, 1-1.) The effective dates of the Policy were August 1, 2017

 2   to August 1, 2018. (Dkt. No. 1-1 at 4.) Defendant timely paid the premiums due on the Policy.

 3   (Dkt. Nos. 16 at 5, 18 at 2.)

 4          Defendant manufactures bird seed products, including “pressed seed products.” (Dkt.

 5   Nos. 1 at 4, 28 at 6.) Pressed seed products are formed using gelatin, dried to reduce moisture,

 6   and then packaged for sale. (Dkt. No. 28 at 6.) For many years, Defendant used an oven heating

 7   method to reduce moisture in its pressed seed products. (See Dkt. Nos. 1 at 4–5, 16 at 3.) This

 8   method reduced moisture in the pressed seed products by at least three percent. (Dkt. Nos. 22 at
 9   7, 28 at 6–7.)
10          Defendant sought advice as to how to increase its manufacturing capacity, and an expert
11   advised Defendant that it should replace the oven with a spiral cooling drying system (the “spiral
12   dryer”). (Dkt. No. 28 at 6–7.) Through research, Defendant learned that spiral dryers “had
13   widespread utilization in food processing.” (Id. at 6.) Defendant’s gelatin suppliers informed
14   Defendant that a spiral dryer “would be preferable.” (See id. at 6–7.) Defendant negotiated a
15   warranty with a spiral dryer supplier to obtain a guarantee of at least a three percent extraction of
16   moisture from the pressed seed product. (Id. at 7.) Defendant alleges it tested the spiral dryer and
17   received positive results, and in April 2018 “beg[a]n commercial production using its new spiral
18   dryer, utilizing the exact same process as [Defendant’s] plant ha[d] used for more than 14 years.”

19   (Id.; see also Dkt. No. 30 at 2.)

20          In June 2018, several customers reported mold on Defendant’s pressed seed products.

21   (Dkt. No. 28 at 7.) Defendant claims that mold was discovered on about 28 percent of the

22   pressed seed products in its warehouse, in transit, and at third-party locations. (Id.) Plaintiffs

23   claim that the mold was discovered on some of the inventory at Defendant’s warehouse facilities.

24   (Dkt. No. 1 at 5.) After discovering the mold, Defendant reverted to using the oven heating

25   method for at least some of its pressed seed products. (See id., Dkt. No. 16 at 3.) On July 26,

26   2018, Defendant submitted a Property Loss Notice to Plaintiffs, reporting that a loss occurred on


     ORDER
     C18-1661-JCC
     PAGE - 2
 1   June 22, 2018. (Dkt. Nos. 22 at 6–7, 23-1 at 2.) Defendant submitted a claim exceeding $511,000

 2   to Plaintiffs for reimbursement (the “Claim”), which included alleged losses of at least $300,000

 3   in unsalable products and $175,000 in reimbursements to clients. (Dkt Nos. 1 at 5, 28 at 7.)

 4          Plaintiffs hired insurance adjuster Charles Colella of EIMC to investigate the Claim, and

 5   Colella submitted two reports to Plaintiffs. (Dkt Nos. 16 at 5, 18 at 2, 22 at 9.) On or about

 6   August 15, 2018, Colella determined that Defendant incurred costs of $511,633.02. (Dkt. Nos.

 7   16 at 5, 18 at 2.) The parties dispute whether Colella concluded that Plaintiffs were liable to

 8   Defendant for reimbursement of those costs. (See id.) Defendant alleges that Plaintiffs
 9   “demanded that the adjuster reverse his coverage conclusion, but he refused to do so.” (Dkt. No.
10   16 at 5.) Defendant also alleges that “[o]n or about November 2, 2018, [Plaintiffs’] agent,
11   [broker] Lonmar Global Risks Limited [(“Lonmar”)], also confirmed that the [C]laim was
12   covered.” (Id.) Plaintiffs deny both allegations. (See Dkt. No. 18 at 2.)
13          B.      Relevant Policy Provisions
14          The Policy is governed by Washington law. (Dkt. No. 1-1 at 7.) The Policy covers “[a]ll
15   risk of physical loss or damage from whatsoever cause howsoever arising” subject to the Policy
16   conditions and clauses (the “all-risk language”). (Id. at 5.) The Policy applies to “[a]ll goods . . .
17   incidental to the business of [Defendant] or in connection therewith . . . .” (Id. at 4.) The Policy
18   covers shipments from “[p]orts and/or places in North America” to “[p]orts and/or places in the

19   World and/or vice versa . . . Including whilst at rest and/or in store and /or whilst at contractors.”

20   (Id.) Coverage attaches:

21          from the time [Defendant] assumes an interest in and/or responsibility for the
            subject matter insured and continues uninterrupted, including transit, stock and
22          location coverage until that interest and/or responsibility ceases.
23   (Id. at 5.) The Policy contains a process exclusion clause (the “exclusion clause”), that provides:

24          Stock/Location coverage (other than in the normal course of transit and/or whilst at
            third party locations) shall exclude the following: . . .
25
            b) Loss and/or damage to the subject matter hereby insured caused by processing,
26             errors in processing and/or as a direct result of being worked upon unless due
               to an external cause otherwise covered by this policy.

     ORDER
     C18-1661-JCC
     PAGE - 3
 1   (Id. at 6.) The Policy also states, “Whenever a conflict arises between General and/or

 2   subscription and/or Particular Conditions of this policy, the conditions most favourable to

 3   [Defendant] shall apply” (the “favorability clause”). (Id.) The Policy’s “atmospheric conditions

 4   clause” states that:

 5           In the event of goods insured under this policy being wetted or exposed to any
             odour and/or wetting occurring during the protection of the insurance . . . the extra
 6           expenses of drying and/or reconditioning will be reimbursed by [Plaintiffs]. In the
             event the goods cannot be reconditioned, the liability of [Plaintiffs] shall be to pay
 7           the insured value of the affected goods.
 8   (Id. at 10.)
 9           C.      Procedural History

10           Plaintiffs filed a complaint for declaratory relief, seeking an order stating that

11   Defendant’s losses from the mold are not covered by the Policy and that Plaintiffs are not liable

12   to pay the Claim because the mold resulted from a processing error and thus falls under the

13   exclusion clause. (See Dkt. No. 1 at 5–6.) Defendant answered and asserted counterclaims for:

14   breach of contract; breach of the covenant of good faith and fair dealing; negligence; bad faith;

15   and violations of the Washington Consumer Protection Act, Wash. Rev. Code §§ 19.86 et seq.

16   (See Dkt. No. 15.) Defendant amended its answer to add a counterclaim for violations of the

17   Washington Insurance Fair Conduct Act (“IFCA”), Wash. Rev. Code §§ 48.30.101, 48.30.015,

18   Wash. Admin. Code §§ 284-30-330, 350–80. (See Dkt. No. 16 at 7.)

19           Plaintiffs move for partial summary judgment, claiming that the mold resulted from a

20   processing error because “[t]he dryer simply did not process the bird seed in the way [Defendant]

21   wanted it to” by “fail[ing] to remove the proper amount of moisture from the bird seed,” thus

22   rendering the Claim ineligible for coverage under the Policy. (Dkt. No. 22 at 13.) Plaintiffs also

23   request that the Court dismiss Defendant’s breach of contract and IFCA counterclaims as a

24   matter of law. (See id. at 19.) Defendant opposes Plaintiffs’ motion, and in the alternative moves

25

26


     ORDER
     C18-1661-JCC
     PAGE - 4
 1   for a continuance pursuant to Federal Rule of Civil Procedure 56(d). (Dkt. No. 28 at 24–26.) 1

 2   II.    DISCUSSION

 3          A.      Summary Judgment Legal Standard

 4          Summary judgment is proper “if the movant shows that there is no genuine dispute as to

 5   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 6   56(a). A movant has the initial burden of showing the absence of a genuine dispute of material

 7   fact, supported by materials such as the pleadings, depositions, admissions on file, and any

 8   affidavits. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Fed. R. Civ. P. 56(c). If the
 9   movant meets this burden, then the nonmovant must demonstrate, from more than the pleadings
10   alone, a genuine dispute of material fact. Celotex, 477 U.S. at 324.
11          Facts are considered material if they “might affect the outcome of the suit under the
12   governing law,” so material facts are more than irrelevant or unnecessary under the substantive
13   law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A factual dispute is “genuine” if
14   the evidence could lead a reasonable jury to return a verdict for the nonmovant. Id. Thus, the
15   evidentiary standard for summary judgment is identical to that applied at a trial on the merits
16   under Federal Rule of Civil Procedure 50. Id. at 251–52. However, a nonmovant need not
17   produce evidence that would be admissible at trial to avoid summary judgment. Celotex, 477
18   U.S. at 324. The Court must view the facts and reasonable inferences to be drawn therefrom in

19   the light most favorable to the nonmovant. Anderson, 477 U.S. at 255.

20

21          1
              Defendant argues that Plaintiffs did not support their motion for partial summary
     judgment with admissible evidence because Colella’s reports were improperly authenticated.
22   (See Dkt. No. 28 at 11–12.) Plaintiffs replied, submitting new evidence and filing a declaration
23   by Colella to authenticate his reports. (See Dkt. Nos. 31 at 4–5, 8, 32-1 at 2, 33) (citing as new
     evidence an email from Defendant’s Vice President of Operations, Rich Stoscez, to a Senior
24   Executive Director of Lonmar, Ian Thomas, in which Stoscez states that “[e]quipment did not
     remove moisture during production process and product has developed mold and yeast.”).
25   Defendant has not objected to the contents of Plaintiffs’ reply, so the Court considers these
     materials as authenticated and admissible for the purposes of summary judgment. See Provenz v.
26   Miller, 102 F.3d 1478, 1483 (9th Cir. 1996).

     ORDER
     C18-1661-JCC
     PAGE - 5
 1                   1. EIMC and Lonmar Assessments

 2           Plaintiffs do not seek summary judgment on the issue of EIMC and Lonmar’s agency

 3   status, but raise the issue because it is relevant to the summary judgment inquiry. (See Dkt. No.

 4   22 at 18–19.) Specifically, EIMC and Lonmar’s agency status speaks to the binding effect of

 5   their respective assessments on Plaintiffs’ coverage determination at issue. (See id.)

 6           Agency is a consensual relationship, created by law but necessarily demonstrated by a

 7   principal’s ability to control the agent and the agent’s power to act on behalf of the principal.

 8   Moss v. Vadman, 463 P.2d 159, 164 (Wash. 1969). An agent needs actual or apparent authority
 9   to bind its principal to a contract. Hoglund v. Meeks, 170 P.3d 37, 44 (Wash. Ct. App. 2007). An
10   agent has actual authority when the principal objectively manifests—through conduct,
11   representations, or actions—this authority to the agent directly, either expressly or impliedly. See
12   King v. Riveland, 886 P.2d 160, 165 (Wash. 1994). An agent has apparent authority when the
13   principal objectively manifests this authority to a third party in a way that elicits a subjective
14   belief of the agent’s authority to act for the principal, so long as that belief is objectively
15   reasonable. Id. The party asserting the existence of an agency relationship bears the burden of
16   showing its existence. Stansfield v. Douglas Cty., 27 P.3d 205, 215 (Wash. Ct. App. 2001).
17           The parties dispute the content of EIMC and Lonmar’s assessments and the binding
18   effect of those assessments on Plaintiffs’ coverage determinations. Plaintiffs deny that EIMC and

19   Lonmar had actual or apparent authority to make binding decisions on Plaintiffs’ behalf

20   regarding coverage of the Claim under the Policy. (See Dkt. No. 22 at 16–19.) Plaintiffs’ contract

21   with EIMC required EIMC to obtain Plaintiffs’ approval regarding decisions on “coverage and

22   quantum.” (Dkt. No. 22 at 11.) Further, Colella submitted his reports “subject to the underlying

23   insurance policy conditions and/or provisions of the law.” (Id. at 17–18.) Plaintiffs’ contract with

24   Lonmar permitted Lonmar to act as Plaintiffs’ agent “for the sole purpose of receiving and

25   holding premium, claims and other monies . . .” and stated that “[n]othing in this Agreement

26   shall grant [Lonmar] authority to accept, amend, or vary Insurance Business, settle, negotiate, or


     ORDER
     C18-1661-JCC
     PAGE - 6
 1   compromise claims . . . and/or commit [Plaintiffs] in any way.” (Id. at 11–12.)

 2          Based on the express limiting language in Colella’s report and in Plaintiffs’ contracts

 3   with EIMC and Lonmar, the Court finds that Plaintiffs did not grant EIMC or Lonmar actual or

 4   apparent authority to decide, on Plaintiffs’ behalf, whether the Claim was covered by the Policy.

 5   See Hoglund, 170 P.3d at 44; King, 886 P.2d at 165. Even so, this finding alone does not

 6   preclude the existence of a genuine dispute of material fact as to coverage of the Claim under the

 7   Policy. Celotex, 477 U.S. at 323–24. The Court may also look to EIMC’s and Lonmar’s

 8   assessments for evidence of a genuine dispute of material fact as to the cause of the mold.
 9                  2. Cause of Mold

10          Plaintiffs assert that the Claim is not covered under the Policy because the mold at issue

11   was caused by a processing error because the spiral dryer did not malfunction, but “simply failed

12   to extract the amount of moisture necessary to successfully complete [Defendant’s] production of

13   the bird seed.” (Dkt. No. 22 at 8.) Plaintiffs draw this conclusion from Colella’s reports, the

14   email exchange between Stoscez and Thomas in which Stoscez allegedly acknowledges the

15   existence of a processing error, and from the lack of dispute that the excess moisture issue “was

16   completely cured as soon as [Defendant] switched back to using the conventional drying oven.”

17   (See Dkt. No. 31 at 5–7.) In response, Defendant argues that Plaintiffs misrepresent Colella’s

18   conclusions by ignoring his “finding that the spiral dryer ‘failed’ to function properly, which was

19   an ‘external cause.’” (Dkt. No. 28 at 13.) Defendant submits email correspondence indicating

20   that EIMC and Lonmar “strongly disagree[d] with [Plaintiffs’] conclusion that this was an error

21   in processing. It was not a new process, only a new piece of equipment that failed.” (See Dkt.

22   No. 29-6 at 2; see also Dkt. No. 29-7 at 2.) Defendant further argues that because only 28 percent

23   of the pressed seed product developed mold, the spiral dryer likely malfunctioned intermittently,

24   which is potentially an external cause that Plaintiffs did not address in their summary judgment

25   briefing. (Id. at 13–14.) Defendant also contends that its ongoing investigation has revealed that

26   atmospheric conditions exceeding 80 percent humidity are a likely cause of the mold, which was


     ORDER
     C18-1661-JCC
     PAGE - 7
 1   not investigated by Colella. (Id. at 8.)

 2           The parties have thus submitted competing evidence that relates to the cause of the mold

 3   at issue—specifically, whether the mold was caused by the spiral dryer’s failure to perform as

 4   desired, and whether this failure is a “processing error” under the exclusion clause. The facts as

 5   to the cause of the mold are material because they relate to whether the Claim is covered under

 6   the Policy, which is the central issue in this case. See Anderson, 477 U.S. at 248. Contrary to

 7   Plaintiffs’ argument that Stoscez’s “production process” statement contradicts Defendant’s

 8   evidence suggesting alternative causes, the Court sees the evidentiary contradictions here as
 9   demonstrative of factual disputes. See State Farm Mut. Auto. Ins. Co. v. Treciak, 71 P.3d 703,
10   706 (Wash. Ct. App. 2003); (Dkt. No. 31 at 4–5.) Therefore, there is a genuine dispute of
11   material fact regarding the cause of the mold and thus whether the Claim is covered under the
12   Policy. See Anderson, 477 U.S. at 248. 2 Therefore, Plaintiffs’ motion for partial summary
13   judgment regarding the Claim’s lack of coverage under the Policy is DENIED.

14           Additionally, Plaintiffs seek summary judgment on Defendant’s breach of contract and

15   IFCA counterclaims because the Policy “plainly bars coverage for [Defendant’s] claim” and

16   Plaintiffs have not “unreasonably denied coverage.” (Dkt. No. 22 at 19–20.) To conclude as such

17   requires a thorough analysis of the Policy to determine whether Plaintiffs properly denied

18   coverage of the Claim. (See id.) In light of the factual questions as to the cause of the mold and

19   the applicability and proper interpretation of the Policy provisions, the Court has no grounds to

20   dismiss those counterclaims. Accordingly, Plaintiffs’ motion for partial summary judgment on

21   Defendant’s breach of contract and IFCA counterclaims is DENIED.

22

23           2
              Accordingly, the Court need not address the contract interpretation issues raised by the
24   parties because factual questions remain as to the cause of the mold at issue, and it is premature
     to determine which contractual provisions (e.g., the all-risk language, exclusion clause, or
25   atmospheric conditions clause) apply in this case. See supra Section I.B. Questions also remain
     regarding where or when the mold was discovered during the production and distribution
26   process, which could determine which contract provisions are relevant. See supra Section I.A.

     ORDER
     C18-1661-JCC
     PAGE - 8
 1   III.   CONCLUSION

 2          For the foregoing reasons, Plaintiffs’ motion for partial summary judgment (Dkt. No. 22)

 3   is DENIED. Defendant’s request to continue the motion pursuant to Federal Rule of Civil

 4   Procedure 56(d) is DENIED.

 5          DATED this 2nd day of August 2019.




                                                        A
 6

 7

 8
                                                        John C. Coughenour
 9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1661-JCC
     PAGE - 9
